Citation Nr: 1758947	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-20 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a rating in excess of 30 percent prior to July 24, 2014, and to a rating in excess of 50 percent beginning July 24, 2014, for depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active air service from April 1971 to April 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This case was previously before the Board, most recently in February 2017, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  Prior to July 24, 2014, the Veteran's depressive disorder more nearly approximated occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform tasks.

2.  Beginning July 24, 2014, the Veteran's depressive disorder more nearly approximated occupational and social impairment with reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for depressive disorder prior to July 24, 2014, have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for a rating in excess of 50 percent beginning July 24, 2014, for depressive disorder have not been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9434 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that the current level of severity of his service-connected depressive disorder is worse than contemplated by the currently assigned rating.  Further, the Veteran asserts that he is entitled to a rating in excess of 30 percent for the period prior to July 24, 2014.

At an August 2011 VA examination, the Veteran reported that his depression had worsened since his last VA evaluation, stating that he felt depressed and was restless and anxious.  He reported  difficulty sleeping at times due to the fact that he worked the third shift as a custodian at the U.S. Post Office, and believed that third shift work correlated with poor sleep hygiene.  He reported that his work evaluations were fair, and estimated that he had lost about 9 days from work in the previous year either because he did not feel like going in or due to symptoms related to irritable bowel syndrome (IBS) or hemorrhoids.  The Veteran expressed persistent fear that his IBS would turn into cancer.  The Veteran reported problems with memory loss as being somewhat absent-minded and denied issues with pain, vision, coordination, gait, balance, falls, hallucinations/delusions, and activities of daily living (ADLs).  The Veteran specifically denied suicidal and/or homicidal ideation.  He stated that he was sometimes not as focused as he should be but did not know why. The examiner noted the Veteran's reports of restlessness, anxiety, depressed feelings, and preoccupation with worry about conversion of his IBS to cancer seemed to be at the same level as they were at his August 2007 VA examination.  

The examiner noted the Veteran continued not to meet the full criteria for either a diagnosis of major depressive disorder or dysthymic disorder but did meet the criteria for a continuing diagnosis of depressive disorder, not otherwise specified (NOS).  The examiner expressed agreement with the August 2007 VA examiner in stating that it was unclear whether the Veteran's mental health issue was a freestanding disorder, whether it was related to his IBS, or whether it was associated with ongoing possibility of alcohol use as a substance-related disorder.  The examiner opined that, to find in favor of the Veteran, it was more likely than not that his depressive disorder was associated with his symptoms of IBS.  Notably, the examiner opined that the Veteran's mental health disability did not appear to have worsened since August 2007.  The examiner's rationale stated that the Veteran was still functional, still worked full-time competitively, had an intact marriage, and continued to be involved with his family.  Functionally, the examiner opined that the Veteran did not appear to be more than mildly impaired because of the requirement to be close to a bathroom because of his IBS.  At that time, the examiner assigned the Veteran a GAF score of 60, indicating mild to moderate symptoms.

At a July 2014 VA examination, the Veteran reported persistent problems with interrupted sleep and irritability.  He stated that he was sad at times, and that he did not do much of anything now that he was retired for lack of energy, enthusiasm, or other motivation.  He reported a good relationship with his wife with periodic crankiness due to closer contact following their retirements in recent years, and that he generally had good days and bad days with regard to his ongoing depression.  The examiner diagnosed persistent depressive disorder, formerly characterized as depressive disorder, NOS, and listed Veteran's IBS as a diagnosis relevant to the understanding or management of his mental health disorder; the examiner further noted IBS was the original reason for the Veteran's VA mental health contact in 2007.  With regard to the Veteran's mental health history, the examiner noted the Veteran had been tried on a variety of anti-depressant, anxiolytic, and sleep medications over the years.  The examiner noted the Veteran's depressive disorder symptoms on examination were depressed mood; anxiety; chronic sleep impairment; mild memory loss, such as forgetting names, directions, or recent events; flattened affect; and, disturbance of motivation and mood.  The examiner characterized the Veteran's current level of impairment as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  

Based on his interview of the Veteran and the observations of his psychiatrist in recent visits, the examiner opined that the Veteran remained depressed.  He further noted there were clear ups and downs in the Veteran's adjustment in that he was more depressed on some days than on others.  The examiner's opinion, however, was that there was no clear indication that the Veteran's current depression was noticeably worse than on the occasion of his previous evaluation in August 2011.

A review of the record shows the Veteran receives VA treatment for various disabilities, to include mental health disabilities.  Following the August 2011 VA examination, in which the examiner opined that the Veteran's depressive disorder did not appear to have worsened since August 2007, a December 2011 VA mental health treatment note revealed the Veteran continued to feel depressed most of the time and concentration issues remained poor, however this was largely attributed to sleep hygiene issues related to his third shift work as well as continued discomfort from his IBS and hemorrhoids.  

The first objective evidence of worsening of the Veteran's depressive disorder was noted in the July 2014 VA examination report.  The Veteran was noted to exhibit psychiatric disability characteristics that most closely approximated the criteria for a 50 percent disability evaluation.  Nevertheless, the examiner opined that there was no clear indication that the Veteran's current depression was noticeably worse than on the occasion of his previous August 2011 evaluation.  

VA treatment notes from October 2014 to present show the Veteran continued to be seen by a VA psychiatrist 4 times per year, with psychiatric medication management primarily focused on the Veteran's depression and sleep impairment issues.  A detailed review of the claims file reveals no indication from the medical evidence of record that the Veteran had reported depression symptoms that were worse than those noted in the various VA examination reports and treatment notes.

The Board finds that the Veteran is not entitled to a rating in excess of 30 percent for depressive disorder for the period prior to July 24, 2014.  During that period, there was no evidence that the Veteran had occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks occurring more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of mood and motivation; and difficulty in establishing and maintaining effective work and social relationships.  At the time of the August 2011 VA examination and the remaining years prior to his retirement, the Veteran was documented to be competitively employed and working the third shift as a custodian at the U.S. Post Office.  The examiner based his findings on the Veteran's difficulties with sleep issues related to his work schedule, worries and difficulties associated with his IBS and hemorrhoids, and mildly dysthymic mood, and noted that he continued not to meet the full criteria for a full diagnosis of major depression or dysthymic disorder.  Further, the medical evidence of record showed no worsening of depression symptoms prior to the July 2014 VA examination.  Therefore, entitlement to a rating in excess of 30 percent for depressive disorder is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

In this regard, this does not suggest the Veteran does not have problems with this disability, the only question in the degree of disability, nothing more. 

The Board finds that the Veteran is not entitled to a rating in excess of 50 percent for depressive disorder beginning July 24, 2014.  There is no evidence that the Veteran had occupational and social impairment, with deficiencies in most areas, such as (for example only) work, school, family relations, judgment, thinking, or mood, due to such symptoms as (for example only) suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  At the July 2014 VA examination, the Veteran was noted to exhibit disturbances of motivation and mood, flattened affect, chronic sleep impairment, anxiety, depressed mood, mild memory loss, and occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  The examiner noted irritability seemed to be a more prominent issue for the Veteran at that time, but attributed the increase to the recent retirements of the Veteran and his wife and a spike in their time spent together.  The Veteran's thinking was noted to be adequately quick and clear and his appearance was generally neat and clean.  The most significant issue with the Veteran's presentation was reported as tiredness and sleepiness.  The Veteran reported that his psychiatric medication regimen was working well and that things were going relatively well for him in light of his ongoing depression.  The examiner confirmed the Veteran remained depressed, but explicitly stated that he could see no clear indication that the Veteran's current depression was noticeably worse than the occasion of his previous evaluation.  Therefore, entitlement to a rating in excess of 50 percent for depressive disorder beginning July 24, 2014 is not warranted.  38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

ORDER

Entitlement to a rating in excess of 30 percent prior to July 24, 2014, and to a rating in excess of 50 percent beginning July 24, 2014, for depressive disorder is denied.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


